Citation Nr: 1631494	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13-00 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran was previously represented by the Lancaster Department of Veteran's Affairs, but that organization submitted notice, received by VA in September 2015, requesting revocation of the power of attorney per 38 C.F.R. § 20.608.  The Veteran is thus currently unrepresented, and proceeding with his appeal pro se.

This matter was remanded by the Board for further development in November 2015.  It has since been returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran's service connected disability precludes him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The Board is granting entitlement to a TDIU.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

The Veteran contends that his schizoaffective disorder, bipolar type renders him unable to obtain and maintain substantially gainful employment.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The Board recognizes that marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  Marginal employment may still be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 

The schedular criteria for a TDIU have been met as the Veteran's sole service connected disability, schizoaffective disorder, bipolar type, is rated 70 percent for the entire appeal period.  38 C.F.R. § 4.16(a).  Accordingly, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

In this regard, the Board first observes that the Veteran's 70 percent disability rating for schizoaffective disorder, bipolar type, in and of itself, demonstrates limited residual ability to obtain and maintain substantially gainful employment.  

The record reflects that the Veteran has completed four years of college, and received a Bachelor's Degree in Business.  He has occupational experience as a mechanic and as a custodian.  Significantly, a May 2011 rating decision found that the Veteran was not competent to handle the disbursement of VA funds.  The Veteran's spouse continues to be his payee.  

A September 2011 VA examination notes that the Veteran was working part time (as a custodian according to VA Form 21-8940), but according to the examiner, he struggled with certain mental health issues, in particular with regard to stress in the workplace.  It is also notable that the Veteran is receiving Social Security disability benefits solely due to a psychiatric disorder.

Pursuant to the Board's remand, the Veteran underwent a VA examination and a Social and Industrial Survey in December 2015.  The December 2015 examination report includes an opinion that the Veteran's psychotic symptoms, paranoid ideation, difficulty concentrating, and difficulty focusing would negatively impact his vocational functioning.  The Social and Industrial Survey shows the evaluator conducted an in-depth review of the Veteran's occupational history, and provided an opinion that the Veteran does experience mild industrial impairment, in that he changes jobs every three to five years because of paranoia and thinking that people are talking about him behind his back and/or are out to get him.  She stated that he experiences symptoms of depression, auditory hallucinations, and paranoia, but displays insight and uses compensatory measures and/or coping skills to work through these challenges.  Further, she opined that his current job as a part-time auto parts delivery driver is ideal, as it requires minimal contact with other coworkers or customers, his employer is understanding and supportive, and the job allows him the flexibility to keep his VA appointments but is enough to keep him engaged and active.  She also commented that the Veteran is not overwhelmed by this job, which he works two days per week, such as might be the case with a full-time job.

The record shows that the Veteran's part-time job at Pep Boys is through a VA Compensated Work Therapy (CWT) program.  Given the facts of this case, the Board finds that the Veteran's part-time work over the years, including work through VA's compensated work therapy program, is akin to a sheltered work environment and therefore should be considered marginal employment.  Thus, the Board finds that the Veteran's schizoaffective disorder, bipolar type renders him unable to secure or follow substantially gainful employment.


ORDER

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


